                  Case 2:21-cv-00123-BJR Document 29 Filed 02/11/21 Page 1 of 6



1
2
3
4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT SEATTLE
6
7      WSOU INVESTMENTS LLC,
8                                                    CASE NO.
                                    Plaintiff (s),   2:21−cv−00123−BJR
9                            v.
                                                     STANDING ORDER FOR
10                                                   PATENT CASES
       F5 NETWORKS INC,
11
12                                Defendant (s).

13          The following Order applies to all patent infringement cases assigned to Judge
14   Barbara J. Rothstein.
15          Unless another time schedule is necessitated by information provided in the Joint
16   Status Report ("JSR"), a Claim Construction Hearing ("Hearing") will be held
17   approximately 180 days (6 months) from the time of issuance of the Court's Order
18   Setting Trial Date and Related Dates (the "Scheduling Order"). The Scheduling Order
19   will establish deadlines for the standard actions preceding the Markman hearing.
20          PLEASE NOTE: With the exception of Rule 12 motions, the Court will not rule
21   on dispositive motions that raise issues of claim construction prior to the Hearing,
22   unless special circumstances warrant and leave of Court is obtained in advance
23   of filing.
24                Asserted Claims and Preliminary Infringement Contentions
25          A party claiming patent infringement will serve on all parties a statement of
26   the Asserted Claims and Preliminary Infringement Contentions, which will include the

     STANDING ORDER FOR PATENT CASES − 1
                 Case 2:21-cv-00123-BJR Document 29 Filed 02/11/21 Page 2 of 6



1    following information: (1) the identity of each claim of each patent alleged to be
2    infringed; (2) the identity of the opposing party's accused device/method/etc. by
3    specific name/model number/etc. for each claim asserted; (3) a chart that identifies
4    specifically where each element of each asserted claim is found within each accused
5    device/method/etc.; (4) whether each element is literally or equivalently infringed; and
6    (5) the priority date to which each asserted claim allegedly is entitled, if priority is
7    an issue.
8                             Preliminary Invalidity Contentions
9          A party opposing a claim of infringement on the basis of invalidity shall serve
10   on all parties a statement of its Preliminary Invalidity Contentions including; (1) the
11   identity of prior art that allegedly anticipates each asserted claim or renders it obvious;
12   (2) whether each piece of prior anticipates or renders obvious the asserted claims; (3) a
13   chart that identifies where in each piece of prior art each element of each asserted claim
14   is found; and (4) any grounds for invalidity based on indefiniteness, enablement, or
15   written description under 35 U.S.C.§ 112.
16                                       Expert Reports
17         If the parties wish to present expert testimony at the claim construction hearing,
18   the parties will disclose expert reports related to claim construction by the date
19   established in the Scheduling Order. Rebuttal expert reports will be exchanged 30 days
20   later. These dates do not affect the more general expert report deadlines included
21   in the Scheduling Order.
22               Proposed Terms and Claim Elements and Preliminary Claim Chart
23         At some point prior to the formulation of the preliminary claim chart, the parties
24   will exchange a list of Proposed Terms and Claim Elements, which will include each
25   term that each party contends the Court should construe. Each party will also identify
26   any claim element that it contends should be governed by 35 U.S.C. §112(6) as a

     STANDING ORDER FOR PATENT CASES − 2
               Case 2:21-cv-00123-BJR Document 29 Filed 02/11/21 Page 3 of 6



1    means−plus−function element. The parties will then meet to identify terms in genuine
2    dispute and facilitate the preparation of the Joint Claim Chart.
3          The parties will then exchange preliminary proposed constructions for each
4    disputed claim term that the parties have collectively identified. Each party will also
5    provide preliminary identification of any extrinsic evidence, along with a copy of it,
6    as well as a brief description of any witness' proposed testimony that supports its
7    construction of the claim. The parties will then meet to narrow the issues and finalize
8    the Joint Claim Chart and Prehearing Statement.
9                         Joint Claim Chart and Prehearing Statement
10         All allegations of infringement and invalidity will be filed with the Court in
11   the form of a Prehearing Statment. After that time, the Court will not consider new
12   allegations of infringement or invalidity without the asserting party showing good cause.
13   A Joint Claim Chart will also be filed, in the format provided in the Sample Joint Claim
14   Chart found at the end of this Order. This Chart will include each party's proposed
15   construction of disputed terms, together with specific references to the relevant portions
16   of the specification and the prosecution history, and descriptions of the extrinsic
17   evidence used. The parties will attach to the Joint Claim Chart copies of all patents in
18   dispute, together with the relevant prosecution history. These documents need not be
19   resubmitted upon briefing. The parties will have the complete prosecution history
20   available at the Court's request. In addition, the parties will indicate whether any
21   witnesses are to be called, and if so, their identities. For expert witnesses, the party
22   calling the expert will provide a summary of the opinion to be offered.
23         The Court expects the terms to be truly in dispute, and further expects that the
24   preparation of the Preliminary and Joint Claim Charts will narrow the terms in dispute.
25   A party is not allowed to propose a construction when the other party is unable to
26   respond without leave of court (e.g., in a Response Brief). If a party must propose

     STANDING ORDER FOR PATENT CASES − 3
               Case 2:21-cv-00123-BJR Document 29 Filed 02/11/21 Page 4 of 6



1    a new construction, the Joint Claim Chart must be amended to reflect that change.
2    At the time of the Hearing, the Joint Claim Chart before the Court must reflect the
3    current proposed constructions.
4          The parties should note that the Court will construe a maximum of 10 claim terms
5    at the initial Markman hearing. Prioritization should be guided by the twin goals of
6    narrowing the issues and choosing the 10 claim terms for which a claim construction
7    would be most productive in terms of setting the groundwork for possible settlement.
8    Tutorial and/or Court−Appointed Neutral Expert and Claim Construction Hearing
9          The Court or the parties can request that the Court have a tutorial on the subject
10   matter of the patent(s) at issue prior to the Hearing. In those instances, the Court will
11   schedule a tutorial to occur two to four weeks prior to the Hearing. The parties, in
12   consultation with the Court, will jointly agree to the format of the tutorial, including
13   a summary and explanation of the subject matter at issue. The length of the tutorial
14   will depend on the subject matter. Visual aids and suggestions for reading materials are
15   encouraged.
16         Alternatively, depending on the technology involved, the Court may determine that
17   the assistance of a neutral expert would be helpful. In such an instance, the Court may
18   direct the parties to confer and, if possible, reach an agreement as to three experts in the
19   field that would be appropriate to act as neutral expert to assist the Court during the
20   claim construction proceedings and/or the trial of this matter. The Court will then choose
21   one to appoint as a neutral expert pursuant to Federal Rule of Evidence 706. In such
22   a situation, the parties will split the cost of the expert equally.
23         The claim construction hearing will be set for one full trial day (5 hours). If more
24   or less time is required, the parties are instructed to inform the Courtroom Deputy
25   at 206−370−8518.
26         The parties are directed to address any specific concerns with the foregoing

     STANDING ORDER FOR PATENT CASES − 4
              Case 2:21-cv-00123-BJR Document 29 Filed 02/11/21 Page 5 of 6



1    schedule in their joint status report. Pursuant to Federal Civil Rule of Procedure 16,
2    a schedule set forth in accordance with this order may be modified upon a showing of
3    good cause.
4          The Clerk is directed to provide copies of this record to all counsel of record.
5
           Dated: The 11th of February 2021.
6
7
8                                                 /s/ Barbara J. Rothstein
                                                  Barbara Jacobs Rothstein
9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24

25
26

     STANDING ORDER FOR PATENT CASES − 5
               Case 2:21-cv-00123-BJR Document 29 Filed 02/11/21 Page 6 of 6



1                               Sample Joint Claim Chart
2
3     Claim Language        Plaintiff's Proposed               Defendant's Proposed
      (Disputed Terms       Construction                       Construction and Evidence
4     in Bold)              and Evidence in Support            in Support

5     '123 Patent

6     1. A method for       fence                              fence
      mending fences
7                           Proposed Construction:             Proposed Construction:
      [or]                  A structure that keeps things      A structure that keeps things
8                           out.                               out.
      fences
9                           Dictionary/Treatise                Dictionary/Treatise
      Found in claim        Definitions:                       Definition:
10    numbers:              Merriam−Webster Dictionary         Random House Dictionary ("a
                            ("a barrier intended to            barrier enclosing or bordering
11    '123 Patent: y,z      prevent...intrusion").             a field, yard, etc. ").
      "456 Patent: a,b
12                          Intrinsic Evidence:                Intrinsic Evidence:
                            '123 Patent col_:__("keeps         ' 123 Patent col_;__ ("keeps
13                          stray animals out");               young children from leaving
                            Prosecution History at __('this    the yard"); Prosecution
14                          method is more effective than      History at __("dilapidated
                            the prior art in reinforcing the   fences meant to pen in cattle
15                          fence, and therefore in            are particularly amenable to
                            keeping out unwanted               this method").
16                          intruders").
                                                               Extrinsic Evidence:
17                          Extrinsic Evidence:                C. Porter Depo. At xx:xx
                            R. Frost Depo. at xx:xx            ("Don't fence me in "); '111
18                          ("Good fences make good            Patent at col_:__; Thomas
                            neighbors"); '000 Patent at        Decl. at ¶__.
19                          col_:__; Vila Decl. at ¶__.
20
      (or similar format that provides side−by−side comparison)
21
22
23
24

25
26

     STANDING ORDER FOR PATENT CASES − 6
